ANDREW LEE JACKSON #621203
                                 Coffield Unit
                                  2661 FM 2054
                           Tennessee Colony, TX 75884
AUgUSt 24, 2015


Clerk
Court of Criminal Appeals
SUpreme Court Building
201 w. 14th Street - Rrn 106                                           RECEIVED IN
                                                                  COURT OF C~MINALAPPEALS
Austin, Texas 78701
                                                                       SEP 0 ·1 2015
RE:   ANDREW LEE JACKSON VS. CARTER THOMPSON, Respondent
      WRIT OF MANDAMUS
                                                                   ~Atosm, Oterk

Dear Clerk:
Please find enclosed the original copy of my Writ of Mandamus to be filed with
The Court of Criminal Appeals.
Thank you for your assistance in this matter.




ALJ/
Encls.
cc: File
                                     IN THE
..
                           COURT OF CRIMINAL APPEALS
                                        OF
                                THE STATE OF TEXAS

                                              §
     ANDREW LEE JACKSON,                      §
              Relator, Pro Se                 §
                                              §
                                              §
     vs.                                      §    CAUSE NO'S F-91-04916-IL &
                                              §               F-92-02256-IL
                                              §
     CARTER THOMPSON,                         §
     CRIMINAL DISTRICT JUDGE,                 §
                                                      .,.;..:
     CRIMINAL DISTRICT COURT NO. ~            §
     DALLAS COUNTY, 'TEXAS                    §

                 Respondent

                         PETITION FOR WRIT OF MANDAMUS

     TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

           Comes now Andrew Lee Jackson, relator, and files this application

     for Writ of Mandamus directing Carter Thompson, respondent, to Rule on

     Applicant's Motion For An Order Appointing An Expert Handwriting Document

     Examiner in the above Cause Numbers.         In support of this application,

     relator shows the Court the following:!

                                        I.

           On: March 30, 2015, relator filed an Motion For An Order Appointing An

     Expert Handwriting Document Examiner to examine and attest to findings
     of deliberate forgery of the original Arrest Warrants in the CaH§e Numbers

     by the Affiant, Richard Bender, a Police Detective of Grand Prairie, Texas,

     who knowingly forged said instruments, which said discovery recently made

     of this flagrant outrageous police misconduct established in Applicant's.-



                                        -1-
 Motion along with factual (recent) Exhibits in order to comfirm said

  forgery by An Handwriting Document Examiner in order to present further

  proceedings of this newly discovered evidence extablished by an handwrit-

  ing document examiner with Habeas Corpus proceedings to this Honorabi~

  Court without any further impediment of Court No.             ~   of Dallas County in

  pursuant to Article 11.07 §3(d), 26.04, 26.05, 1.051(d)(3), 1149, and

  the opening clause of 28 u.s.c.A. 2254 (e)(2), as stated in Applicant's

  Motion For An Order Appointing An Expert Handwriting Document Examiner-

  filed on: March 30, 2015 in Court No. 5.

                                       II.
       Relator would   sho~   this Honorable Court that he has on (2) occassions

  inquired of the Dallas County Court No.            ~   of the status of the above

  stated Motion without ever receiving any type of response.                SEE~   Exhiibts

~-1   & 1, attached herewith.
  SUPPORTING ARGUMENT:

                                      III.
       The relator has no adequate remedy of law to pursue the requested

  relief other than this application.
                                       IV.

       This Court has jurisdiction to        issu~   a Writ of Mandamus in this Cause
  under Article 5, Section 5 of the Texas Constitution and Article 4.04
  of the Code of Criminal Procedure.


       WHEREFORE, relator prays the Court grant this Application and issue
                                             .              I
  a Writ of Mandamus directing Carter Thompson, !criminal District court_



                                       2-
                                                      '
..
''
                                                      I
                                                      I
                                                      I
     No.   ~of   Dallas County, Texas, Respondent to Rule on Applicant's Motion
                                                      I



     For An Order Appointing An Expert Handwriting iDocument Examiner in Cause
                                    .                 I
     Numbers F-91-04916-IL & F-92-02256-IL, filed with that court on: March
                                                      I
     30, 2015, and any other relief this Honorable !court may deem neccessary
                                                      I




                                                                                  SE

                                                Andrew Lee Jackson #621203
                                                Coffield Unit
                                                2661 FM 2054
                                                Tennessee Colony, TX 75884

                                  DECLARATION
           I, Andrew Lee Jackson, TDCJ-ID N0.621203, presently incarcerated in
     the Texas Department of Criminal Justice-Institutional Division verify
     and declare under penaly of perjury the foregoing statements are true
     and correct.


                 on•;&rv-,:i ~""/_ ,
     Executed                           2015
                                                /sl~_/~--r-r---~
                                                  ANDREW LEE JAC
                                                  PRO SE



                             CERTIFICATE OF SERVICE
           I vertfy that a true and correct copy of this instrument was mailed
     to the Respondent by way of Jhe Da~las District Clerk's Office by 1st
     class u.s. Mail on thi~;/~ day of August, 2015.




      Page   Three/Final
                                     EXHIBIT~


                           ANDREW LEE JACKSON #621203
                                 Coffield Unit
                                  2661 FM 2054
                           Tennessee Colony, TX 75884
April 27, 2015

Victoria Franklin
Official Court Reporter
Criminal District Court No. ~
133 N. Riverfront Blvd., 5th Floor
Dallas, Texas 75207

RE:   EX PARTE ANDREW LEE JACKSON: CAUSE NO'S F-91-04916-IL & F-92-02256-IL

Dear Ms. Franklin:
On: March 30, 2015, I sent you my:: ~!!JI.'O-lP!R.'{Ifjf!iN»--Dr-·~·PAlGPERl[S & ~·s
MOTION FOR AN ORDER APPOINTING AN EXPERT HANDWRITING DOCUMENT EXEAMINER & AFFIDAVIT
OF ANDREW LEE JACKSON & EXHIBITS ATTACHED THEREWITH.- to be filed in Court No. ~·
As of this date, I have had no reply from you of the filing of the above reference
proceedings and/or the Court's ruling in said motions.
Please notify me of the status of said proceedings.
Thank you for your kind assistance in the above matter.




ALJ/
cc: File
                                                   ! '
                                                   ;..•




...
;


                                    EXHIBIT :0'

                              ANDREW LEE JACKSON
                                 Coffield Unit
                                 2661 FM 2054
                          Tennessee-·Colony, TX 75AA4

      May 11, 2015


      COURT CLERK
      Criminal District Court No. 2
      133 N. Riverfront Blvd., 5th Floor
      Dallas, Texas 75207


      RE:   EX PARTE ANDREW LEE JACKSON: CAUSE NO'S F=91-04916-IL & F-92-02256-IL

      SUBJECT: FAILURE TO RESPOND


      ATTN: COURT REPORTER:

      On: March 30, 2015, I sent a Motion to your Court Reporter to be filed
      with Court No. 2·  Please see typed-written letter enclosed.
      I've had no follow-up concerning this Motion in response to the enclosed
      letter.
      Please check into this matter and notify me accordingly in regard to my
      Motion sent to your Court on: March 30, 2015.




      ALJ/
      Encl.
      cc: File